Case 1:20-mc-00212-AJN Document 38-7 Filed 06/26/20 Page 1 of 3




                      EXHIBIT 7
RIO TINTO PLC - Overview (free company information from Compani...                 https://beta.companieshouse.gov.uk/company/00719885
                         Case 1:20-mc-00212-AJN Document 38-7 Filed 06/26/20 Page 2 of 3

         Companies House
         Companies House does not verify the accuracy of the information filed (http://resources.companieshouse.gov.uk
         /serviceInformation.shtml#compInfo)

         RIO TINTO PLC

         Company number 00719885

         Registered office address
               6 St James's Square, London, United Kingdom, SW1Y 4AD

         Company status
             Active

         Company type
             Public limited Company

         Incorporated on
               30 March 1962


         Accounts
         Next accounts made up to 31 December 2020
         due by 30 June 2021

         Last accounts made up to 31 December 2019


         Confirmation statement
         Next statement date 11 May 2021
         due by 25 May 2021

         Last statement dated 11 May 2020


         Nature of business (SIC)

             • 70100 - Activities of head offices
         Previous company names

          Name                                         Period

          THE RTZ CORPORATION PLC                      01 Aug 1987 - 02 Jun 1997

          RIO TINTO-ZINC CORPORATION P L C 30 Mar 1962 - 01 Aug 1987
         Tell us what you think of this service(link opens a new window) (https://www.research.net/r/S78XJMV) Is there



1 of 2                                                                                                               19/06/2020, 10:07
RIO TINTO PLC - Overview (free company information from Compani...                 https://beta.companieshouse.gov.uk/company/00719885
                         Case 1:20-mc-00212-AJN Document 38-7 Filed 06/26/20 Page 3 of 3
         anything wrong with this page?(link opens a new window) (https://beta.companieshouse.gov.uk
         /help/feedback?sourceurl=https://beta.companieshouse.gov.uk/company/00719885)




2 of 2                                                                                                               19/06/2020, 10:07
